3DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-2, 6-8, 11-12, 17 and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by U.S. Patent Application Publication 2008/0004904 to Tran 
As to claim 1, Tran discloses a system for providing compatibility between legacy electronic medical record (EMR) systems, said system comprising:
a first appliance in ongoing two-way electronic communication with a first legacy EMR system on an on-demand basis and configured to convert medical records data between a first format utilized by the first legacy EMR system and a common format for transmission to a third legacy EMR system (Tran [0099]-[0101] where the first appliance is e.g. a digital scale and the first legacy EMR system is a base station which converts the data to an interoperable format and reports the data to a server) and ;
a second appliance in ongoing two-way electronic communication with a second legacy EMR system on an on-demand basis and configured to convert medical records data between a second format utilized by the second legacy EMR system and the common format for transmission to a third legacy EMR system (Tran [0099]-[0101] where the second appliance is e.g. a EKG device and the second legacy EMR system is a base station which converts the data to an interoperable format and reports the data to a server); and
a common  gateway server in ongoing two-way electronic communication with the first appliance, the second appliance, and a third legacy EMR system on an on-demand basis, wherein said common gateway server is configured to convert medical records data between a third format utilized by the third legacy EMR system and the common format for transmission from the third legacy EMR system to the first or second legacy EMR system by way of the first or second appliance, respectively, for integration with the medical records data of said first or second legacy EMR system or for transmission to the third EMR system from the third or second legacy EMR system for integration into the medical records data of the third legacy EMR system (Tran [0099] where the server performs data synchronization to ensure that all base stations have access to the latest information).
As to claim 2, see the discussion of claim 1, additionally, Tran discloses the system further comprising:
a closed network comprising the first appliance, the second appliance, and third the common gateway server (Tran [0009, [0054], and [0010]). 
As to claim 6, see the discussion of claim 2, additionally, Tran discloses the system wherein:
each of the first appliance, second appliance, and said common gateway server have a limited interface that inhibits user inputted operation after setup (Tran [0009]-[0010] and [0054]). 
As to claim 7, see the discussion of claim 6, additionally, Tran discloses the system wherein:
each of said first appliance, said second appliance, and said common gateway server are dedicated, closed, and sealed systems. (Tran [0009]-[0010] and [0054]) 
As to claim 8, see the discussion of claim 2, additionally, Tran discloses the system wherein:
the closed network is operative with the first, second, and third legacy EMR systems without synchronization of databases between the first, second, and third legacy EMR systems (Tran [0009]-[0010] and [0054]). 
As to claim 11, see the discussion of claim 1, additionally, Tran discloses the system wherein:
each of said first appliance, the second appliance, and the common gateway server are in direct electronic communication with only a respective one of the first, second, and third legacy EMR systems (Tran [0099]-[0100]). 
As to claim 12, Tran discloses a method for providing compatibility between legacy electronic medical record (EMR) systems, said method comprising the steps of: 
storing a first set of medical records data at a first legacy EMR system in a first format (Tran [0099]-[0101]); 
storing a second set of medical records data at a second legacy EMR system in a second format (Tran [0099]-[0101]); 
storing a third set of medical records data at a third legacy EMR system in a third format (Tran [0099]-[0101]); 
transmitting at least some of the first set of medical records data from the first legacy EMR system to a first appliance, wherein the first appliance is in ongoing two- way electronic communication with the first legacy EMR system on an on-demand basis (Tran [0099]-[0101]);
transmitting at least some of the second set of medical records data from the second legacy EMR system to a second appliance, wherein the second appliance is in ongoing two-way electronic communication with the second legacy EMR system on an on-demand basis (Tran [0099]-[0101]); 
converting the medical records data received at the first appliance from the first legacy EMR system from the first format to a common format (Tran [0099]-[0101]); 
converting the medical records data received at the second appliance from the second legacy EMR system from the second format to the common format (Tran [0099]-[0101]);
transmitting the converted medical records data from the first appliance to a common gateway server, wherein said common gateway server is in ongoing two-way electronic communication with the first appliance, the second appliance, and the third legacy EMR system on an on-demand basis (Tran [0099]-[0101]); 
transmitting the converted medical records data from the second appliance to the common gateway server (Tran [0099]-[0101]); 
converting the medical records data received at the common gateway server from the first appliance from the common format to the third format (Tran [0099]-[0101]); 
converting the medical records data received at the common gateway server from the second appliance from the common format to the third format (Tran [0099]-[0101]); 
transmitting the converted medical records data received at the common gateway server from the first appliance to the third legacy EMR system (Tran [0099]-[0101]);
transmitting the converted medical records data received at the common gateway server from the second appliance to the third legacy EMR system (Tran [0099]-[0101]);
transmitting medical records data from the third legacy EMR system to the common gateway server (Tran [0099]-[0101]);
converting the medical records data received at the common gateway server appliance from the third legacy EMR system from the third format to the common format (Tran [0099]-[0101]); 
transmitting the medical records data converted at the common gateway server appliance into the common format from the common gateway server appliance to the first appliance (Tran [0099]-[0101]);
transmitting the medical records data converted at the common gateway server into the common format from the common gateway server to the second appliance (Tran [0099]-[0101]); 
converting the medical records data received at the first appliance from the common gateway server from the common format to the first format (Tran [0099]-[0101]); 
converting the medical records data received at the second appliance from the common gateway server from the common format to the second format (Tran [0099]-[0101]); 
transmitting the converted medical records data received at the first appliance from the common gateway server to the first legacy EMR system (Tran [0099]-[0101]); and
transmitting the converted medical records data received at the second appliance from the common gateway server appliance to the second legacy EMR system (Tran [0099]-[0101]); 
integrating the converted medical records data received at the first legacy EMR system from the first appliance into the first set of medical records data (Tran [0099]-[0101]); 
integrating the converted medical records data received at the second legacy EMR system from the second appliance into the second set of medical records data (Tran [0099]-[0101]); and
integrating the converted medical records data received at the third legacy EMR system from the common gateway server into the third set of medical records data (Tran [0099]-[0101]). 
As to claim 17, see the discussion of claim 12, additionally, Tran discloses the method wherein:
each of the first appliance, the second appliance, and the common gateway server have a limited interface that inhibits user inputted operation after setup(Tran [0009]-[0010] and [0054]); and
the first appliance, the second appliance, and the common gateway server form a closed network (Tran [0009]-[0010] and [0054]). 
As to claim 19, Tran discloses a system for providing compatibility between legacy
electronic medical record (EMR) systems, said system comprising:
a first legacy EMR system associated with a physician’s office and comprising a first set of        medical records data stored in a first format (Tran [0099]-[0101]);
a second legacy EMR system associated with a clinic and comprising a second set of medical       records data stored in a second format (Tran [0099]-[0101]);
a third legacy EMR system associated with a hospital and comprising a third set of medical          records data stored in a third format (Tran [0099]-[0101]);
a first appliance in ongoing two- way electronic communication with the first legacy EMR system on an on-demand basis and configured to convert received medical records data between the first format and a common format (Tran [0099]-[0101]); and
a second appliance, in ongoing two-way electronic communication with the second legacy EMR system on an on-demand basis and, configured to convert received medical records data between said second format and a said common format (Tran [0099]-[0101]); and
a common gateway server in ongoing two-way electronic communication with the each of the first and second appliances and the third legacy EMR system on an on-demand basis and configured to convert received medical records data between the third format and the common format (Tran [0099]-[0101]); and
a closed network comprising the first appliance, the second appliance, and the common gateway server (Tran [0099]-[0101]);
wherein each of the first, second, and third appliances have a limited interface that inhibits user inputted operation after setup (Tran [0009]-[0010] and [0054]); and
wherein each of the first, second, and third legacy EMR systems are configured to integrate properly formatted medical records data into the first, second, and third sets of medical records data,         respectively (Tran [0099]-[0101]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 13 are rejected under 35 U.S.C. 103(a) as being anticipated by U.S. Patent Application Publication 2008/0004904 to Tran in view of U.S. Patent Application Publication 2015/0180707 to Canessa et al.
As to claim 13, see the discussion of claim 12, however, Tran does not explicitly teach the method wherein: 
each of the first appliance, the second appliance, and the common gateway
server comprise a number of patient identifiers, each associated with one of a number of closed network identifiers;
each of the first appliance, the second appliance, and the common gateway server are configured to convert the patient identifier into an associated one of the number of closed network identifiers; 
each transmission of medical records data comprises medical history information associated with one of the number of patient identifiers; and
each integration of medical records data into any one of the first, second, and third legacy EMR systems is integrated in association with a particular one of the patient identifiers stored at an integrating one of the first, second, and third legacy EMR systems. 
Canessa discloses each of the first appliance, the second appliance, and the common gateway
server comprise a number of patient identifiers, each associated with one of a number of closed network identifiers (Canessa [0115] and [0109]);
each of the first appliance, the second appliance, and the common gateway server are configured to convert the patient identifier into an associated one of the number of closed network identifiers (Canessa [0115] and [0109] see single identifier); 
each transmission of medical records data comprises medical history information associated with one of the number of patient identifiers (Canessa [0115] and [0109]); and
each integration of medical records data into any one of the first, second, and third legacy EMR   systems is integrated in association with a particular one of the patient identifiers stored at an integrating   one of the first, second, and third legacy EMR systems. (Canessa [0115] and [0109]).
It would have been obvious to one of ordinary skill in that art at the time of the invention to use a master patient index as in Canessa in the system of Tran to improve ease of use and reduce costs associated with changing the operation of legacy systems.

Claims 9-10 and 16 are rejected under 35 U.S.C. 103(a) as being anticipated by U.S. Patent Application Publication 2008/0004904 to Tran in view of U.S. Patent Application 2005/0086527 to Jackson.
As to claim 9, see the discussion of claim 1, however, Tran does not explicitly teach the system wherein:
each of the first appliance, said second appliance, and said common gateway server are configured to maintain the audit trail of medical records data exchanged between any of the first, second, and third legacy EMR systems and the first appliance, the second appliance, and the common gateway server. Jackson discloses  each of the first appliance, said second appliance, and said common gateway server are configured to maintain the audit trail of medical records data exchanged between any of the first, second, and third legacy EMR systems and the first appliance, the second appliance, and the common gateway server (Jackson abstract and claim 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to maintain audit information as in Jackson in the system of Tran to ensure privacy.
As to claim 10, see the discussion of claim 9, additionally, Jackson discloses the system wherein:
each of the first appliance, the second appliance, and the common gateway server are configured to maintain the audit trail of medical records data exchanged between any of the first, second, and third legacy EMR systems and the first appliance, the second appliance, and the common gateway server by generating and assigning a unique message identifier to each transmission and receipt of medical records data (Jackson abstract and claim 21) 
As to claim 16, see the discussion of claim 12, however, Tran does not explicitly teach the method further comprising the steps of:
generating an audit trail indicating each transmission between any of the first appliance, the second appliance, and the common gateway server. Jackson discloses generating an audit trail indicating each transmission between any of the first appliance, the second appliance, and the common gateway server (Jackson abstract and claim 21).
It would have been obvious to one of ordinary skill in the art at the time of the invention to maintain audit information as in Jackson in the system of Tran to ensure privacy.


Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/Primary Examiner, Art Unit 3686